DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status
	This Office Action is in response to the remarks and amendments filed on 08/11/2022. Claims 1-20 remain pending for consideration on the merits. 
It is noted to the examiner that the status identifier in claim 4 has not been identified as “currently amended” since the claim was amended from “located” to –locate--. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “different” in claims 1 and 11 is a relative term which renders the claim indefinite. The term “different” is not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claims 1 and 11 recites “the controller configured for locating the temperature control module by determining the temperature control module is located in a first zone”. However, it is unclear what the metes and bounds of the claim are. It is unclear to the examiner how the controller is locating the temperature control module which is located in the plurality of zones. Therefore, as best understood, the examiner interprets that the method in which the controller locates the temperature control modules is via wireless signals as recited in claim 2. 
Claims 2-10, and 12-20 are rejected based on dependency from a rejected claim. 
Response to Arguments
Applicant's arguments filed in the reply have been fully considered but they are not persuasive.
In regarding to applicant' s argument that the term “temperature control module” should not invoke 112f, the Examiner disagrees. The claim language uses a generic placeholder, “module,” coupled with functional language (“control”), without reciting sufficient structure in the Specification. Further the term “module” is merely a nonce word of “non-structural generic placeholder” equivalent to the term “means” because it fails to connote sufficiently definite structure and, in the context of claims 1 and 11, invokes § 112(f).  Therefore, the applicant' s arguments are unpersuasive and the rejection is maintained.
Allowable Subject Matter
Claims 1 and 11 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Regarding claims 1 and 11, the subject matter which is considered to distinguished from the closest prior art of record, Besore et al (US 10288340 B2) and Dentella et al (US 20050155372 A1). The prior art of record when considered as a whole, alone, or in combination, neither anticipates nor renders obvious “a temperature control module selectively positionable in one of the plurality of zones; and a controller in operative communication with the multi-flow system, the controller configured for locating the temperature control module by determining the temperature control module is located in a first zone of the plurality of zones within the at least one food storage chamber, receiving a first temperature setting from the temperature control module, adjusting operation of at least one of the sealed cooling system and the multi-flow system in response to the received first temperature setting from the temperature control module to cool the first zone in which the temperature control module is located to the first received temperature setting; determining that the temperature control module is located in a second zone of the plurality of zones within the at least one food storage chamber, the second zone different from the first zone, after determining the temperature control module is located in the first zone of the plurality of zones within the at least one food storage chamber and adjusting operation of the at least one of the sealed cooling system and the multi-flow system in response to the first temperature setting; receiving a second temperature setting from the temperature control module after determining that the temperature control module is located in the second zone of the plurality of zones within the at least one food storage chamber; and adjusting operation of at least one of the sealed cooling system and the multi-flow system in response to the received second temperature setting from the temperature control module to cool the second zone in which the temperature control module is located to the second received temperature setting”. The closest prior art, Besore teaches a refrigerator appliance with a cabinet, food storage chambers, sealed cooling system, plurality of zones, a multi flow system, and Dentella teaches a temperature control module with operating means positioned in each of shelves for the user to adjust temperature as needed; however, the references fails to disclose, suggest, or teach ““a temperature control module selectively positionable in one of the plurality of zones; and a controller in operative communication with the multi-flow system, the controller configured for locating the temperature control module by determining the temperature control module is located in a first zone of the plurality of zones within the at least one food storage chamber, receiving a first temperature setting from the temperature control module, adjusting operation of at least one of the sealed cooling system and the multi-flow system in response to the received first temperature setting from the temperature control module to cool the first zone in which the temperature control module is located to the first received temperature setting; determining that the temperature control module is located in a second zone of the plurality of zones within the at least one food storage chamber, the second zone different from the first zone, after determining the temperature control module is located in the first zone of the plurality of zones within the at least one food storage chamber and adjusting operation of the at least one of the sealed cooling system and the multi-flow system in response to the first temperature setting; receiving a second temperature setting from the temperature control module after determining that the temperature control module is located in the second zone of the plurality of zones within the at least one food storage chamber; and adjusting operation of at least one of the sealed cooling system and the multi-flow system in response to the received second temperature setting from the temperature control module to cool the second zone in which the temperature control module is located to the second received temperature setting”.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARIO ANTONIO DELEON whose telephone number is (571)272-8687. The examiner can normally be reached Monday-Friday 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry Daryl Fletcher can be reached on 571-270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DARIO ANTONIO DELEON/Examiner, Art Unit 3763                                                                                                                                                                                                        
/ELIZABETH J MARTIN/Primary Examiner, Art Unit 3763